DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2022 has been entered.
Claims 1 and 9 have been amended.  Claims 1, 5, 7-12, 14 and 15 are currently pending and under examination.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Applicants disclose that “ground magnesium hydroxide” is meant magnesium hydroxide obtained by grinding minerals based on magnesium hydroxide; therefore, the limitation “ground magnesium hydroxide” excludes the use of synthetic magnesium hydroxide.
Applicants claim “vinyltrimethylsiloxane” which is being interpreted the same as “vinyltrimethoxysilane” having the structure shown below:

    PNG
    media_image1.png
    164
    290
    media_image1.png
    Greyscale

Double Patenting
Claims 1, 5, 7-12, 14 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 10-15 of copending Application No. 16/767,633 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
App. No. ‘633 claims a polyolefin composition comprising (A) a polyolefin homo- or copolymer; (B) ground magnesium hydroxide having a particle size distribution of 1.5 to 5.0 micron in an amount of 30-65 wt%; and a silicone fluid or gum in an amount of 0.1-20 wt% (claim 1), further comprising a borate in an amount of 5-25 wt% (claim 2), where the polyolefin has a polar monomer (such as acrylates) and a silane containing monomer (claims 8-11), the silicone fluid is organomodified (claims 6-7), and the borate is calcium borate (claims 3-5), and the composition is used for preparing a wire or cable (claims 14-15).  Methyl acrylate is the simplest acrylate and vinyltrimethoxysilane is a well-known silane used in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
Claims 1, 5, 7-12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada (US 2018/0268956), in view of GB 2278605, and optionally in view of Johansson (US 7,834,115), as evidenced by Doi (US 4,397,981) and Isaka (US 4,413,066).
Shimada teaches a composition for electric wire coating material comprising (A) silane-grafted polyolefin obtained by grafting a silane coupling agent onto a polyolefin, where the polyolefin is listed to include ethylene-vinyl acetate and ethylene-(meth)acrylic acid ester copolymers (p. 2, [0047]), where the silane content is 0.1-5 wt% (p. 3, [0051]) and the simplest acrylic acid ester is methyl acrylate; (D) an inorganic flame retardant, specifically listed to include natural magnesium hydroxide (p. 5, [0079]) having an average particle size of 0.5-5 micron (p. 5, [0078]).  Shimada teaches an additional component of the composition to include (H) modified silicone oils, such as dimethyl silicone oil, modified with fluorine, polyether, alcohol, amino or phenol (p. 7, [0095]), which meets applicants’ silicone fluid.
Shimada exemplifies a composition 90 parts vinyltrimethoxysilane-grafted polyolefin, 5 parts unmodified polyolefin, 5 parts copolymer, 60 parts magnesium hydroxide, 7 parts zinc oxide, 7 parts imidazole compound, 1 part antioxidant, 0.5 parts metal deactivator and 3 parts silicone oil, suggesting a composition comprising about 34 wt% magnesium hydroxide and 2 wt% silicone oil.
Shimada does not teach the inclusion of a borate, as claimed.
GB ‘605 teaches that replacement of a part of magnesium hydroxide by borate compounds results in mixtures giving improved flame and smoke retardancy in polymer compositions (p. 2), where the magnesium hydroxide and the inorganic borate are present in a weight ratio of preferably 10:1 to 2:1 (p. 3, ll. 1-7), and the weight ratio of polymer and filler ranges from 0.4 to 2.5 (p. 3, 8-9).  
GB ‘605 teaches the magnesium hydroxide as having an average particle size of 0.5-8 micron and a specific surface area of 2-20 m2/g (p. 3), where the magnesium hydroxide is naturally occurring brucite (p. 3, ll. 13-18).  GB ‘605 teaches the inorganic borates to include naturally occurring colemanite (Ca2B6O11•5H2O) or synthetic calcium borate (p. 3, l. 30 to p. 4, l. 4).  GB ‘605 teaches the polymer compositions to include a wide range of polymers, such as olefin polymers and copolymers thereof (p. 4, ll. 19-28).
GB ‘605 exemplifies a composition comprising 150 parts magnesium hydroxide to 100 parts polyolefin in Example 1, and then uses 150 parts of a mixture of 3:1 mixture of magnesium hydroxide and colemanite in Example 2, showing that the replacement of a part of the magnesium hydroxide by calcium borate compounds resulted in a substantially decreased smoke evolution (pSEA) and total heat release (THR), as shown below:

    PNG
    media_image2.png
    217
    378
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have substituted the 60 parts of magnesium hydroxide of Shimada with a 3:1 mixture of magnesium hydroxide and calcium borate, as GB ‘605 teaches that this allows for a decrease in smoke evolution and total heat release, as Shimada teaches a desire to prepare cables having low-smoke self-extinguishing properties (col. 1, 21-26).
Substituting the 60 parts of magnesium hydroxide in Redondo with a 3:1 mixture of magnesium hydroxide and calcium borate suggests a composition comprising 45 parts magnesium hydroxide and 15 parts calcium borate, or a composition comprising 25 wt% magnesium hydroxide and 8 wt% calcium borate.
Shimada in view of GB ‘605 is prima facie obvious over instant claims 1, 2, 6, 7, 8, 10-12, 14 and 15.
Optionally, Johansson teaches that the insulating layer and the semiconducting layers of electric cables and wires normally consist of a polymer composition comprising a crosslinked polyolefin, where it is known to crosslink the polyolefin by introducing crosslinkable groups, such as hydrolysable silane groups, in the polymer.  Johansson teaches that this technique is previously known, and has its problems, as is evident from US 4,397,981 and US 4,413,066, in regards to the production itself and properties of the material produced, further teaching that these problems can be counteracted by producing the crosslinkable silane polymer by copolymerization (col. 1).
US ‘981 teaches that polyethylene graft-polymerized with an unsaturated silane compound cause problems in moldability, possibly due to the occurrence of unusual crosslinking reactions in the course of molding (col. 1-2).
US ‘066 teaches that a polyethylene grafted with silicone is unsatisfactory with respect to its odor, mechanical strength, heat resistance and heat welding property (col. 1, ll. 56-62 and Tables 2 and 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the terpolymer prepared by the simultaneous copolymerization of ethylene, methyl acrylate and vinyltrimethoxysilane rather than the graft copolymer suggested by Shimada, as Johansson teaches that the use of a terpolymer can improve moldability and mechanical properties of the final molded article over the grafted copolymer.
As to claim 5, Shimada teaches the inclusion of 0.1-5 wt% silane on the polyolefin, which overlaps with the claimed range of 0.2-4 wt%, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
As to claim 9, Shimada teaches the inclusion of magnesium hydroxide having a particle size of 0.5-5 micron (p. 5, [0078]), the range of which overlaps with the claimed range of 1.5-5.0 micron, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.

Response to Arguments
Applicant's arguments filed October 27, 2022 have been fully considered but they are not persuasive.
Applicants argue that claim 1 has been amended to specify that the polyolefin copolymer is a terpolymer of ethylene, methyl acrylate and vinyltrimethylsiloxane.
While the examiner agrees that a terpolymer having a backbone obtained by a copolymerization between ethylene, methyl acrylate and vinyltrimethoxysilane is applicants’ preferred polyolefin, applicants have only claimed “an ethylene copolymer comprising ethylene monomer units and comonomer units comprising a polar group; wherein said ethylene copolymer further comprising a crosslinkable silane, wherein said comonomer units comprising a polar group are methyl acrylate and said comonomer units comprising a crosslinkable silane group are vinyltrimethylsiloxane…”
Regardless of whether vinyltrimethylsiloxane  is copolymerized into the backbone or grafted onto the backbone, the vinyltrimethylsiloxane is still considered a “comonomer” and therefore the copolymer suggested by Shimada meets the claimed polyolefin copolymer.

Applicants argue unexpected advantages including good char strength and LOI values, especially formulations based on the terpolymer of ethylene (only), ground magnesium hydroxide and calcium borate combined with silicone gum.
The claimed invention allows for any metal hydroxide and any borate; however, applicants’ examples all include magnesium or aluminum hydroxide and calcium or zinc borate.  Therefore, the showing is not commensurate in scope with the claimed invention.

Note that by limiting the polyolefin to consisting of the polyolefin copolymer of ethylene, methyl acrylate and vinyltrimethoxysilane would overcome Shimada, as Shimada requires a combination of (A) a silane-grafted polyolefin, (B) an unmodified polyolefin and (C) a copolymerized polyolefin of a polymerizable compound having functional groups selected from a carboxyl group and an epoxy groups.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brieann R Johnston/Primary Examiner, Art Unit 1766